DETAILED ACTION
	This Office Action is in response to the Election and Amendment filed on March 29, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-20 (and new claims 21-35) in the reply filed on March 29, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani et al. (US Pub. 2021/0036019 A1) in view of Harari (WO 2017/091338 A1).
In re claim 16, Sharangpani et al. ([0096-0139]; figs. 3-10H) discloses a method of forming a memory device, the method comprising: forming a row of stacks, each stack comprising conductive strips (42) separated by dielectric strips (32); selectively etching the conductive strips via trenches (49) between the stacks to create recesses in the stacks ([0113]; figs. 6A, 6B); depositing a data storage film (44A, 44E; figs. 10C, 10D) so that a first portion of the data storage film deposits within the recesses in the stacks; depositing a channel layer (160) over the data storage film; and filling openings with conductive material to form source lines (79) and bit lines.  Sharangpani does not disclose the other specific elements for completing the device. As such, Sharangpani shows all of the elements of the claims except filling the trenches with a second dielectric; etching opening through the second dielectric and filling the openings with conductive material to form source lines and bit lines. Harari discloses ([pg. 24, line 30 – pg 25, line 18]; 7b-7d) a method of forming a memory device comprising filling a trench (795) with a second dielectric, etching the opening through the second dielectric and filling the openings with conductive material (754, 755) to form source lines and bit lines. With this configuration, a suitable vertical memory device can be formed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of forming the source and bit lines of Sharangpani by forming the source and bit lines after filling and etching a second dielectric within a trench as taught by Harari to suitably provided a completed ferroelectric memory device.
	In re claims 17-20, the combined references of Sharangpani and Harari disclose all of the elements of the claims. 

	In re claim 21,  Sharangpani et al. ([0096-0139]; figs. 3-10H) a method of forming a memory device, the method comprising: forming a stack having a plurality of dielectric material layers (32) interleaved with second material layers (42); etching a plurality of first trenches (39) in the stack ([0113]; figs. 6A, 6B); forming a plurality of data storage structures (44A, 44E) in the first trenches, wherein the data storage structures are at levels of the stack corresponding to the second material layers and are separated between adjacent second material layers; and depositing a layer of semiconductor material (160) in the trenches; and forming vertical source lines and bit lines within the trenches. Sharangpani does not disclose the other specific elements for completing the device. As such, Sharangpani shows all of the elements of the claims except filling the trenches with a second dielectric; etching opening through the second dielectric and filling the openings with conductive material to form source lines and bit lines. Harari discloses ([pg. 24, line 30 – pg 25, line 18]; 7b-7d) a method of forming a memory device comprising filling a trench (795) with a second dielectric, etching the opening through the second dielectric and filling the openings with conductive material (754, 755) to form source lines and bit lines. With this configuration, a suitable vertical memory device can be formed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of forming the source and bit lines of Sharangpani by forming the source and bit lines after filling and etching a second dielectric within a trench as taught by Harari to suitably provided a completed ferroelectric memory device.
	In re claims 22-31, the combined references of Sharangpani and Harari disclose all of the elements of the claims.


In re claim 32, Sharangpani et al. ([0096-0139]; figs. 3-10H) a method of forming a memory device, the method comprising: forming a stack having dielectric layers (32) interleaved with conductive layers (42); etching trenches (49) in the stack; using a selective etch process to create recesses in sidewalls of the trenches corresponding to the conductive layers ([0113]; figs. 6A, 6B); depositing a data storage film (44A, 44E) so that a first portion of the data storage film deposits within the recesses; and depositing a first semiconductor layer (160) so as to line the trenches. Sharangpani does not disclose the other specific elements for completing the device. As such, Sharangpani shows all of the elements of the claims except filling the trenches with a second dielectric; etching opening through the second dielectric and filling the openings with conductive material to form source lines and bit lines. Harari discloses ([pg. 24, line 30 – pg. 25, line 18]; 7b-7d) a method of forming a memory device comprising filling a trench (795) with a second dielectric, etching the opening through the second dielectric and filling the openings with conductive material (754, 755) to form source lines and bit lines. With this configuration, a suitable vertical memory device can be formed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of forming the source and bit lines of Sharangpani by forming the source and bit lines after filling and etching a second dielectric within a trench as taught by Harari to suitably provided a completed ferroelectric memory device.
In re claims 33-35, the combined references of Sharangpani and Harari disclose all of the elements of the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herner (US Pub. 2020/0013799 A1), Kamigaichi (US Pub. 2008/0265235 A1), Zhang (US 10,868042 B1), Lai (US Pub. 2020/034252 A1), Han (CN-108401468 A) disclose various elements of the claims pertaining to forming 3D ferroelectric memory device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815